Citation Nr: 0526408	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  04-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 30 percent for his PTSD.  Thereafter, 
the July 2003 rating decision increased the rating for the 
veteran's PTSD to 50 percent, effective from January 2003.  
The veteran has continued the appeal.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent, but not higher, evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on multiple 
occasions of the need to submit evidence that his PTSD had 
become manifested by symptoms that warranted an increased 
rating under the applicable rating criteria.

First, the regional office (RO) provided the veteran with a 
letter in January 2003 that advised him of the evidence 
necessary to substantiate his claim for an increased rating, 
and that outlined the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining supporting evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, the veteran was afforded a VA PTSD examination in 
February 2003, and following the examination, a July 2003 
rating decision and December 2003 statement of the case 
advised the veteran that the evidence supported a 50 percent, 
but not higher, rating for his PTSD.

Finally, following the receipt of additional VA treatment 
records, the March 2004 supplemental statement of the case 
advised the veteran that such evidence indicated symptoms 
severe enough to warrant a rating in excess of 50 percent. 

Although the January 2003 VCAA notice letter may not have 
specifically requested that the appellant provide any 
evidence in his possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

There is also no indication that there are any outstanding 
pertinent records or documents that have not been obtained or 
that are not adequately addressed in records or documents 
already contained within the record.  The Board also notes 
that neither the veteran nor his representative has indicated 
that recent VA examination results were inadequate for rating 
purposes or that they intended to provide additional evidence 
in support of the veteran's claim.

Moreover, to the extent the Board has determined that the 
veteran is entitled to the next higher rating of 70 percent 
for his PTSD, any failure to notify and/or develop the claim 
pursuant to the VCAA cannot be considered prejudicial to the 
veteran.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.

A review of the history of this disability shows that the 
veteran was granted service connection for his PTSD in an 
August 1999 rating decision, and assigned a 30 percent 
rating, effective from January 1999.

The veteran filed the subject claim for a rating in excess of 
30 percent in January 2003.

VA examination in August 2001 revealed that the veteran 
complained of difficulty sleeping and recurrent thoughts and 
dreams about Vietnam.  The diagnosis was PTSD, mild, and the 
veteran was assigned a global assessment of functioning (GAF) 
scale score of 60 to 65.

VA outpatient records from January to December 2002 reflect 
that in August 2002, the veteran related increased PTSD 
symptoms beginning in May 2002.  He also noted that it was 
harder to concentrate, and the diagnosis was PTSD, with 
recent exacerbation.  In September 2002, it was noted that an 
increase in medication had helped the veteran with his 
irritability.  However, he still reportedly isolated himself.  

In December 2002, it was noted that medication was helping 
with sleep and anxiety, but that the veteran was still 
isolative and having difficulty enjoying things.

A January 2003 witness statement from the veteran's brother, 
Rev., Dr. L. M., Sr., reflects his familiarity with the 
symptoms the veteran experiences that relate to his PTSD.

VA PTSD examination in February 2003 revealed that the 
veteran reported symptoms of depression since his return from 
Vietnam, which had periodically worsened.  When depressed, he 
complained of symptoms of irritability, isolation, and 
becoming very quiet, and other symptoms included insomnia, 
decreased interest, feelings of hopelessness, and excessive 
guilt.  He also admitted to difficulties with energy and 
concentration.  He also endorsed numerous symptoms of 
anxiety, and noted that he experienced anxiety attacks at the 
rate of two to three times per week.  The veteran indicated 
that he had been participating in a VA vocational 
rehabilitation program, and was hoping to get a certificate 
in real estate.  His occupation over the years had primarily 
been in the field of roofing.  

The veteran had been laid off seasonally over the years but 
over the last three to four years, he had been less able to 
deal emotionally with roofing work to the point where he had 
not worked at all since November 2002, instead choosing to 
pursue his real estate certification through VA.  The veteran 
noted that during the course of his work as a roofer, he had 
no trouble getting along with supervisors.

The veteran indicated that his current spouse of 15 years had 
been very supportive and tolerant of him.  He noted that they 
had not slept in the same bedroom for years, because of the 
veteran's nightmares.  The veteran further noted that he had 
been able to repair relationships with his children and now 
felt that the relationships were close.  The veteran denied 
having any friends and acquaintances, and did not have any 
hobbies or outside interests.  He spent most of his time 
watching television.  

Mental status examination revealed that the veteran appeared 
very nervous and eye contact was very poor.  Memory was 
intact for recent and remote.  Intelligence and fund of 
knowledge were considered average.  Mood was noted to be 
extremely anxious and depressed and concentration, insight 
and judgment were fair.  The veteran also endorsed symptoms 
of anxiety attacks.  

The VA examiner concluded that the veteran endorsed numerous 
symptoms of PTSD, including frequent flashbacks and 
nightmares.  The examiner also indicated that the veteran 
experienced anxiety attacks in response to recollections two 
to three times a week, admitted to numerous symptoms of 
avoidance, had marked diminished interest in activities, felt 
detachment or estrangement from others, including his own 
children, and had no friends and a restricted range of 
affect.  He also complained of numerous symptoms of arousal 
and sleep difficulties, irritability, anger outbursts, 
difficulty concentrating, startle response, and 
hypervigilance.  The diagnosis was PTSD, recurrent major 
depression, dysthymia, alcohol dependence in remission, and 
marijuana abuse in remission, and the veteran was assigned a 
GAF of 45.

The VA examiner commented that the veteran appeared to have 
major impairment in several areas, including work, family 
relationships, and mood.  The examiner found that these 
limitations appeared to be secondary to PTSD, and 
superimposed depression and dysthymic condition which 
appeared to be secondary to the PTSD.  

A January 2003 statement from the veteran's spouse, received 
in March 2003, reflects her feelings as to the affect the 
veteran's PTSD has had on the veteran and their relationship.  

VA outpatient records from August 2003 indicate that the 
veteran had experienced a particularly bad nightmare earlier 
that morning.  In January 2004, it was noted that there had 
been no significant improvement since the veteran's last 
appointment.  The veteran still complained of nightmares, 
flashbacks, and that he startled easily.  He also found it 
difficult to concentrate and related that his sleep was 
limited.  Medications did reportedly continue to help with 
sleep, irritability, and anger.


II.  Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for service connection for PTSD was filed in 
January 2003, the evaluation of the veteran's PTSD will be 
based on consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

While it is apparent there is some question as to impairment 
in the area of memory and judgment (the veteran has 
consistently reported poor concentration but his mental 
status examination revealed that judgment and insight were 
fair), the record also consistently demonstrates recurrent 
depression, restricted range of affect, irritability, sleep 
difficulty, isolative behavior, and at least some 
occupational difficulty.  In addition, the veteran regularly 
suffers from symptoms of startle response, avoidance, 
hypervigilance, anxiety, nightmares, excessive guilt, 
feelings of hopelessness, decreased interest, and flashbacks.  

Therefore, in evaluating whether the veteran's PTSD symptoms 
meet the criteria for the next higher rating of 70 percent, 
giving the veteran the benefit of the doubt regarding the 
existence of at least some impairment of thinking and 
judgment, the Board finds that the veteran's additional 
symptoms of recurrent depression, restricted range of affect, 
irritability, sleep difficulty, isolative behavior, and at 
least some occupational difficulty are sufficiently 
representative of the remaining criteria to warrant a 70 
percent evaluation under the "new" criteria.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.  

Clearly, however, the evidence does not constitute total 
social and industrial impairment for the highest rating of 
100 percent under the applicable criteria.  For a 100 percent 
rating, the "new" criteria specifically require a showing 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name, and none of 
these criteria are shown.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the legal criteria governing payment of monetary 
benefits.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


